PER CURIAM:
Kenneth J. Stropp appeals the district court’s order dismissing his 42 U.S.C. § 1983 (2000) action without prejudice for failure to comply with a court order under Fed.R.Civ.P. 41(b). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by of the district court. See Stropp v. Piedmont Reg’l Jail, No. 2:06-cv-00236-JBF (E.D. Va. filed June 20, 2006 & entered June 21, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.